DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant has attempted to traverse the restriction for original presentation of the prior action of claims 5, 45-48, 50, 53, 55, 58, 62, 64, arguing that the specification teaches an infant carrier holder which is integral with the body. In doing so, Applicant pointed to numerous places in the specification. The examiner agrees that the specification generally teaches that for numerous embodiments presented. It should be noted, however, that the feature is not taught in the specification with respect to the elected species. Rather, the portions of the specification cited by Applicant are all directed to non-elected embodiments. Accordingly, the examiner finds the restriction presented in the prior action proper.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 8, 9, 11, 30, 33-36, 39-44, 59, 61, 63, 65-67 and 74-76 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter (US 2003/0098560).

In re claim 2, Porter discloses further comprising a mounting element for mounting the infant carrier holder (clear in figs. 1-2, the top of the body 12 mates with an indented portion of assembly 20).  
In re claim 4, Porter discloses the infant carrier holder further comprises: a plurality of sidewalls connected to the lower support element for limiting lateral movement of the infant carrier (fig. 3); and a mounting component located on at least one surface of the infant carrier holder and configured to be coupled to the body to 
In re claim 7, Porter discloses a storage space (18) located above the wheels.  
In re claim 8, Porter discloses a handle (22) attached to the body and located above the body.  
In re claim 9, Porter discloses the body and infant carrier holder are configured to permit the transport to nest with another like transport (fig. 4b-c).  
In re claim 11, Porter discloses an open region that extends below and beneath the infant carrier holder and above and over at least some of the wheels (fig. 2, without bag 34a).   
In re claim 30, Porter discloses an infant carrier transport for transporting a handheld motor vehicle infant carrier configured for secure engagement in the motor vehicle, comprising: a body (12, 14) for supporting the infant carrier; a plurality of wheels (16a,b) connected to and supporting the body for movement; an infant carrier holder (20) including a lower support element (24), the infant carrier located on the body for stably supporting the infant carrier on the lower element; wherein the infant carrier holder accepts a variety of types of infant carriers (the examiner finds that the holder of Porter could hold different types of infant carriers, noting the term hold is broadly construed); and a continuously open area at the rear of the body bordered laterally by a pair of rear wheels (16a) and being open vertically from the rear wheels to at least a half a height of the body (fig. 1, configuration without 34a), and extending a depth into the body from the rear such that at least a portion of the infant carrier holder is over and above the open area, wherein the open area is configured to permit placement of a 
In re claim 33, Porter discloses an infant carrier transport for transporting at handheld motor vehicle infant carrier configured for secure engagement in the motor vehicle, comprising: a body (12, 14) for supporting the infant carrier; a plurality of wheels (16a,b) connected to and supporting the body for movement; an infant carrier holder (20) including a lower support element, the infant carrier holder (24) located on the body for stably supporting the infant carrier on the lower support element, wherein the infant carrier holder accepts a variety of types of infant carriers (the examiner finds that the holder of Porter could hold different types of infant carriers, noting the term hold is broadly construed); a platform (18), attached to at least two wheels (16b) of the plurality of wheels, disposed below the infant carrier holder located in the front of the body; and  a continuously open area extending upward from the platform to the infant carrier holder (fig. 2, without 34); wherein the platform is configured to stably support items placed thereon (inherent).  
In re claim 34, Porter discloses the platform is attached to at least the front wheels of the plurality of wheels (clear from figs. 1, 3).  
In re claim 35, Porter discloses the platform is configured to be a storage space (par. 24).  
In re claim 36, Porter discloses the infant carrier holder acts as a mechanical interface between the body and the infant carrier (holder 20, when paired with a motor vehicle infant carrier, meets this definition).  

In re claim 40, Porter discloses the storage space is a platform (18).  
In re claim 41, Porter discloses the infant carrier holder further comprises a plurality of restricting members for limiting lateral movement of the infant carrier (walls of holder 20).  
In re claim 42, Porter discloses a mounting surface (top of frame 12) on the body and arranged to extend in an upward direction; and wherein the infant carrier holder is coupled to the mounting surface (fig. 2).  
In re claim 43, Porter discloses arranging the mounting surface to extend in an upward direction on a front side of the body (fig. 2).  
In re claim 44, Porter discloses a continuously open area at the rear of the body bordered laterally by a pair of rear wheels and being open vertically from the rear wheels to at least a half a height of the body, and extending a depth into the body from the rear such that at least a portion of the infant carrier holder is over and above the open area, wherein the open area is configured to permit placement of a user's legs when the user is seated in a wheelchair behind the infant carrier transport (fig. 2 without 34a).  
In re claims 59, 74 and 76, Porter discloses an infant carrier transport for transporting a handheld motor vehicle infant carrier configured for secure engagement in the motor vehicle, comprising: a body (12, 14) for supporting the infant carrier; a plurality of wheels (16a, b) connected to and supporting the body for movement; an infant carrier holder (20) comprising a lower support element (24) and a plurality of 
In re claim 61, Porter discloses a handle (22) attached to the body and located above the body.  
In re claim 63, Porter discloses an infant carrier transport for transporting a handheld motor vehicle infant carrier configured for secure engagement in the motor vehicle, comprising: a body (12, 14) for supporting the infant carrier; a plurality of wheels (16a, b) connected to and supporting the body for movement; an infant carrier holder (20) comprising lower support element and a plurality of restricting members (side walls) for limiting lateral movement of the infant carrier supported on the lower 
In re claim 65, Porter discloses a mounting surface is disposed on the dividing portion (top portion of 30 can be used for mounting things).  
In re claim 66, Porter discloses an infant carrier transport for transporting a handheld motor vehicle infant carrier configured for secure engagement in the motor vehicle, comprising: a body (12, 14) for supporting the infant carrier (20); a continuously open area bordered laterally by a pair of wheels and being open vertically from the 
In re claim 67, Porter discloses the infant carrier holder is coupled to the body (fig. 2).
In re claim 75, Porter teaches at least one restricting member (28a) configured to stably support the infant carrier at a desired angle for reclining.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-28, 49 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter, as applied above.
In re claim 27, Porter discloses an infant carrier transport (10) for transporting a handheld motor vehicle infant carrier configured for secure engagement in the motor vehicle, comprising: a body (12, 14) for supporting the infant carrier; a plurality of wheels (16a,b) connected to and supporting the body for movement;   an infant carrier holder (20) coupled to the body for stably supporting the infant carrier (the examiner finds the holder of Porter could stably hold the infant carriers if those infant carriers are positioned properly or with external connections); wherein the infant carrier holder accepts a variety of types of infant carriers (the examiner finds that the holder of Porter could hold different types of infant carriers, noting the term holder is broadly construed); and a shelf (bottom part of 34a) arranged in an area below at least a portion of the infant carrier located in the rear of the body.  
Porter differs in that it does not teach the shelf is rigid. Nonetheless, the examiner notes that carts with rigid shelves and baskets are well known and conventional in the art. The examiner takes the position that it would be obvious to one of ordinary skill in the art to incorporate a rigid basket/shelf device into the invention of Porter.

In re claim 49, Porter discloses an infant carrier transport for transporting a handheld motor vehicle infant carrier configured for secure engagement in the motor vehicle, comprising: a body (12, 14) for supporting the infant carrier;   a plurality of wheel assemblies (16a, b) connected to and supporting the body for movement; an infant carrier holder (20) including a lower support element (24) and a plurality of restricting members (walls of holder 20) for stably supporting the infant carrier on the lower support element; wherein the infant carrier holder accepts a variety of types of infant carriers (the examiner finds that the holder of Porter could hold different types of infant carriers, noting the term hold is broadly construed); a continuously open area at the rear of the body bordered laterally by a pair of rear wheels and being open vertically from the rear wheels to at least a half a height of the body, and extending a depth into the body from the rear such that at least a portion of the infant carrier holder is over and above the open area, wherein the open area is configured to permit placement of a user's legs when the user is seated in a wheelchair behind the infant carrier transport (fig. 2); and wherein one or more of the wheel assemblies being configured with a brake configured to be locked and released.  
Porter differs in that it does not explicitly teach the wheel assemblies being configured with brakes configured to be locked and released. Nonetheless, the examiner takes official notice that the use of brakes on vehicle wheels are well known and conventional in the art and would be obvious to one if ordinary skill.
.  
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant first argues that Porter does not teach or suggest 1) "a handheld motor vehicle infant carrier configured for secure engagement in a motor vehicle," nor does it teach or suggest 2) "an infant carrier holder including a lower support element... for stably supporting the infant carrier on the lower support element at a desired angle for reclining." 
First, while Porter does not explicitly claim a handheld motor vehicle infant carrier configured for secure engagement in a motor vehicle, neither does Applicant’s invention. The limitation is included in the preamble of each independent claim as something which is transported. As in previous actions, the examiner reads the term “handheld motor vehicle infant carrier” broadly to mean anything in which a child can be carried and placed in a motor vehicle. A child’s outfit would meet this definition. If applicant wishes to claim “car seat”, applicant can claim a car seat. Instead, Applicant has chosen much broader language. So, Examiner is required to read that language broadly. 
Next, the examiner finds that Porter does teach “an infant carrier holder including a lower support element... for stably supporting the infant carrier on the lower support element at a desired angle for reclining" for the reasons above. A child wearing his/her (outfit handheld motor vehicle infant carrier) while sitting on the lower floor of the 
Applicant next argued it would not be physically possible to enable the lower support element of Porter, i.e., the seat portion, to stably support a handheld motor vehicle infant carrier in the operation of the child seat shown in Porter. The examiner disagrees, noting that the term handheld motor vehicle infant carrier is not a term of art and is herein read broadly. The applicant can resolve this issue by amending “handheld motor vehicle infant carrier” as “car seat”. Additionally, the examiner sees no reason why a child wearing an outfit (which examiner finds to be a handheld motor vehicle infant carrier) cannot sit stably in the infant carrier holder of Porter.
Applicant is reminded that, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). A broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-51 (CCPA 1969) The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from 'reading limitations of the specification into a claim,' to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) 
Allowable Subject Matter
Claims 12-20, 22, 31-32, 54, 56-57 and 68-73 are allowed.
Claims 3, 6, 29 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EREZ GURARI/Primary Examiner, Art Unit 3618